EXHIBIT 10.55
(For Use After January 1, 2010)
Time Warner Cable Inc.
Restricted Stock Units Agreement
For Non-Employee Directors
General Terms and Conditions
          WHEREAS, the Company has adopted the Plan (as defined below), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock
units (the “RSUs”) provided for herein to the Participant pursuant to the Plan
and the terms set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:
     1. Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.
          (a) “Cause” means (i) the Participant’s continued failure
substantially to perform such Participant’s duties (other than as a result of
total or partial incapacity due to physical or mental illness) for a period of
ten (10) days following written notice by the Company to the Participant of such
failure, (ii) dishonesty in the performance of the Participant’s duties, (iii)
the Participant’s conviction of, or plea of nolo contendere to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, in either case which is
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, (iv) the Participant’s willful malfeasance or willful
misconduct in connection with the Participant’s duties or any act or omission
which is injurious to the financial condition or business reputation of the
Company or any of its Affiliates, or (v) the Participant’s breach of any
non-competition, non-solicitation or confidentiality provisions to which the
Participant is subject. The determination of the Board as to the existence of
“Cause” will be conclusive on the Participant and the Company.
          (b) “Disability” of the Participant shall have the meaning ascribed to
such term in the Company’s long-term disability plan or policy (whether or not
the Participant is a participant in such plan or policy), as in effect from time
to time, to the extent that such definition also constitutes such Participant
being considered “disabled” under Section 409A(a)(2)(C) of the Code.
          (c) “Notice” means the Notice of Grant of Restricted Stock Units,
which has been provided to the Participant separately and which accompanies and
forms a part of this Agreement.
          (d) “Participant” means a non-employee member of the Board to whom
RSUs as set forth in the Notice have been awarded pursuant to the Plan and shall
have the same meaning as may be assigned to the terms “Holder” or “Participant”
in the Plan.
          (e) “Plan” means the Time Warner Cable Inc. 2006 Stock Incentive Plan,
as such plan may be amended, supplemented or modified from time to time.

 



--------------------------------------------------------------------------------



 



     2. Grant of Restricted Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive one Share on the date(s) specified
herein or in the Notice. RSUs do not constitute issued and outstanding Shares
for any corporate purposes and do not confer on the Participant any right to
vote on matters that are submitted to a vote of holders of Shares.
     3. Dividend Equivalents and Retained Distributions. If on any date while
RSUs are outstanding hereunder the Company shall pay any regular cash dividend
on the Shares, the Participant shall be paid, for each RSU held by the
Participant on the record date, an amount of cash equal to the dividend paid on
a Share (the “Dividend Equivalents”) at the time that such dividends are paid to
holders of Shares. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend other than a regular cash dividend or make any
other distribution on the Shares, the Participant shall be credited with a
bookkeeping entry equivalent to such dividend or distribution for each RSU held
by the Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the RSUs to which they relate.
     4. Delivery of Shares.
          (a) Subject to the terms and provisions of the Plan and this
Agreement, except as provided below, the Company shall issue or transfer to the
Participant, within sixty (60) days following the Distribution Date as stated in
the Notice, of the number of Shares as set forth on the Notice and the related
Retained Distributions, if any, covered by that portion of the Award. Except as
otherwise provided in paragraphs 6 and 7, the issuance or transfer of such
Shares and any related Retained Distributions shall occur only if the
Participant’s continued service from the Date of Grant as a non-employee member
of the Board has not been terminated for Cause. If the Participant’s continued
service from the Date of Grant as a non-employee member of the Board is
terminated for Cause, then all outstanding RSUs shall be completely forfeited.
          (b) RSUs Extinguished. Upon the issuance or transfer of Shares in
accordance with this Agreement, the RSUs shall be extinguished and such RSUs
will not be considered to be held by the Participant for any purpose.
          (c) Fractional Shares. Upon the final issuance or transfer of Shares
and Retained Distributions, if any, to the Participant pursuant to this
Agreement, in lieu of a fractional Share, the Participant shall receive a cash
payment equal to the Fair Market Value of such fractional Share.
     5. Termination of Service Due to Death or Disability. If the Participant’s
service as a non-employee member of the Board terminates as a result of his or
her death or Disability, then to the extent the RSUs were not extinguished prior
to such termination of service, the Shares subject to the RSUs shall be issued
or transferred to the Participant as soon as practicable following such
termination of service.
     6. Acceleration of Distribution Date. Subject to paragraph 7 and the terms
of any agreement entered into by the Participant and the Company that provides
for treatment of RSUs that is more favorable to the Participant than the terms
of this paragraph 6, in the event of a Change in Control that also constitutes a
change in ownership or effective control of the Company, or in the ownership of
a substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code (a “409A Change in Control Event”), to the
extent the Award has not been previously canceled or forfeited, Shares subject
to the RSUs shall be issued or transferred to the Participant, as soon as
practicable following such Change in Control,

2



--------------------------------------------------------------------------------



 



along with any related Retained Distributions. To the extent that a Change in
Control does not constitute a 409A Change in Control Event, the issuance of
Shares and any related Retained Distributions shall be made at the times
otherwise provided hereunder as if no Change in Control had occurred.
     7. Limitation on Acceleration. Notwithstanding any provision to the
contrary in the Plan or this Agreement, if the Payment (as defined in §7(c)
below) due to the Participant hereunder as a result of the acceleration of
issuance or transfer of the Shares subject to the RSUs pursuant to paragraph 6
of this Agreement, either alone or together with all other Payments received or
to be received by the Participant from the Company or any of its Affiliates
(collectively, the “Aggregate Payments”), or any portion thereof, would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
thereto), the following provisions shall apply:
          (a) If the net amount that would be retained by the Participant after
all taxes on the Aggregate Payments are paid would be greater than the net
amount that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount that would result in no
portion of the Aggregate Payments being subject to such excise tax, the
Participant shall be entitled to receive the Aggregate Payments.
          (b) If, however, the net amount that would be retained by the
Participant after all taxes were paid would be greater if the Aggregate Payments
were limited to the largest amount that would result in no portion of the
Aggregate Payments being subject to such excise tax, the Aggregate Payments to
which the Participant is entitled shall be reduced to such largest amount.
          (c) The term “Payment” shall mean any transfer of property within the
meaning of Section 280G of the Code.
          (d) The determination of whether any reduction of Aggregate Payments
is required and whether to waive the right to any Payments due under this
Agreement or any portion thereof shall be made by the Participant, and such
determinations shall be conclusive and binding on the Company and its
Affiliates. To the extent that the Participant elects to waive the right to any
Payments due under this Agreement, such Payments and the RSUs and any related
Retained Distributions shall be forfeited.
          (e) The Company shall promptly pay, upon demand by the Participant,
but no later than the end of the year following the year in which incurred, all
legal fees, court costs, fees of experts and other costs and expenses that the
Participant incurred in any actual, threatened or contemplated contest of the
Participant’s interpretation of, or determination under, the provisions of this
paragraph 7.
     8. Taxes. The Participant shall be solely responsible for payment of any
applicable federal, state, local or self-employment and other related taxes in
connection with the issuance or transfer of Shares subject to the RSUs, or any
related Retained Distributions or the payment of any Dividend Equivalents.
     9. Changes in Capitalization and Government and Other Regulations. The
Award shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).
     10. Forfeiture. A breach of any of the foregoing restrictions or a breach
of any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any related Dividend Equivalents
and Retained Distributions, except as waived by the Board or the Committee, will
cause a forfeiture of such RSUs and any Dividend Equivalents or Retained
Distributions relating thereto.

3



--------------------------------------------------------------------------------



 



     11. Right of Company to Terminate Service. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue service as
a non-employee member of the Board of the Company or any of its Affiliates, and
the Company and any such Affiliate shall have the right to terminate the service
of the Participant at any such time, with or without cause, notwithstanding the
fact that some or all of the RSUs and related Retained Distributions covered by
this Agreement may be forfeited as a result of such termination. The granting of
the RSUs under this Agreement shall not confer on the Participant any right to
any future Awards under the Plan or employment by the Company or any of its
Affiliates.
     12. Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910
Crescent Executive Drive, Charlotte, NC 28217, attention Manager, Executive
Compensation, and to the Participant at his or her address, as it is shown on
the records of the Company or its Affiliate, or in either case to such other
address as the Company or the Participant, as the case may be, by notice to the
other may designate in writing from time to time.
     13. Interpretation and Amendments. The Board and the Committee (to the
extent delegated by the Board) have plenary authority to interpret this
Agreement and the Plan, to prescribe, amend and rescind rules relating thereto
and to make all other determinations in connection with the administration of
the Plan. The Board or the Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan, provided that no such
amendment shall adversely affect the rights of the Participant under this
Agreement without his or her consent.
     14. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and shall be
binding upon and inure to the benefit of the Participant and his or her
legatees, distributees and personal representatives.
     15. Copy of the Plan. The Participant agrees and acknowledges that he or
she has received and read a copy of the Plan.
     16. Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.
     17. Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, each party hereto hereby waives, and covenants that it
will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any suit, action, or other proceeding
arising out of or based upon this Agreement.
     18. Submission to Jurisdiction; Service of Process. Each of the parties
hereto hereby irrevocably submits to the jurisdiction of the state courts of the
State of New York and the jurisdiction of the United States District Court for
the Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 12 hereof.

4



--------------------------------------------------------------------------------



 



     19. Personal Data. The Company may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, taxpayer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or from the Company. Participant understands that Data may be transferred to
third parties assisting the Company in the implementation, administration and
management of the Plan, including the brokers approved by the Company, the
broker selected by the Participant from among such Company-approved brokers (if
applicable), tax consultants and the Company’s software providers (the “Data
Recipients”). Participant understands that some of these Data Recipients may be
located outside the Participant’s country of residence, and that the Data
Recipient’s country may have different data privacy laws and protections than
the Participant’s country of residence. Participant understands that the Data
Recipients will receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Participant’s behalf by a broker
or other third party with whom the Participant may elect to deposit any Shares
acquired pursuant to the Plan. Participant understands that Data will be held
only as long as necessary to implement, administer and manage the Participant’s
participation in the Plan. Participant understands that Data may also be made
available to public authorities as required by law, e.g., to the U.S.
government. Participant understands that the Participant may, at any time,
review Data and may provide updated Data or corrections to the Data by written
notice to the Company. Except to the extent the collection, use, processing or
transfer of Data is required by law, Participant may object to the collection,
use, processing or transfer of Data by contacting the Company in writing.
Participant understands that such objection may affect his/her ability to
participate in the Plan. Participant understands that he/she may contact the
Company’s Stock Plan Administration to obtain more information on the
consequences of such objection.
     20. Compliance With Code Section 409A. The Agreement is intended to comply
with the requirements of Code section 409A to avoid taxation under Code section
409A(a)(1) and shall at all times be interpreted, operated and administered in a
manner consistent with this intent. References herein to ceasing to be a member
of the Board and similar terms used in this Agreement shall be deemed to refer
to “separation from service” within the meaning of Code section 409A to the
extent necessary to comply with Code section 409A. Notwithstanding any provision
of the Agreement to the contrary, if at the time of a Participant’s separation
from service, the Participant is a “specified employee” as defined in Code
section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within sixty (60) days of such date. Notwithstanding the forgoing or any other
term or provision of this Agreement or the Plan, neither the Company nor any
Affiliate nor any of its or their officers, directors, employees, agents or
other service providers shall have any liability to any person for any taxes,
penalties or interest due on any amounts paid or payable hereunder, including
any taxes, penalties or interest imposed under Code section 409A.

5